Bell, Presiding Judge.
This is an appeal from the first grant of a new trial. Although the order recited that the grant was based on “each and every” ground of the motion which included several special grounds, the only question which this court will consider is whether the verdict was demanded by the law and the evidence. Glenn v. Tankersley, 187 Ga. 129 (1) (200 SE 709); Queen v. State Hwy. Dept., 100 Ga. App. 190 (110 SE2d 541). See CTC Finance Corp. v. Holden, 221 Ga. 809 (147 SE2d 427). We have examined the transcript in its entirety and conclude that the evidence did not demand the verdict. No useful purpose can be served by summarizing the evidence, but for the benefit of counsel it may be said that the evidence set out in appellee’s brief was sufficient to preclude the demand of the verdict.

Judgment affirmed.


Hall and Quillian, JJ., concur.